DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed over the cited prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Mujtaba et al. (US 8,958,760) (figure 3) disclose a communication device (10) comprising: first transmitter that transmits at a first frequency; a first antenna (40A) electrically coupled to the first transmitter (106T) to transmit a first transmit signal at a first total radiated power (TRP); a second transmitter (108T) that generates a transmit signal at a second frequency; a second antenna (40B) having a second antenna efficiency rating at the second transmit frequency that yields a second TRP, the second antenna having a first antenna isolation level transmitting at the second transmit frequency to the first antenna transmitting at the first frequency; and an antenna switch (110) that electrically connects the second transmitter to the second antenna (column 6, line 47 — column 8, line 36). However, Mujtaba et al. fail to disclose the communication device further comprising at least two second antennas each having a second antenna efficiency rating at a second transmit frequency that yields a respective second TRP, each of the at least two second antennas having a respective second antenna isolation level when transmitting at the second transmit frequency; an antenna switch that electrically connects the second transmitter to one of the at least two second antennas; and a controller communicatively coupled to the first and the second transmitter and to the antenna switch to optimize performance of antenna selection during concurrent transmission, wherein the controller: identifies, based in part on [[the]] transmit power limits associated with 
Regarding independent claim 8, Mujtaba et al. (figure 3) disclose a method comprising: transmitting, via a first antenna (40A) of a communication device (10), a first transmit signal at a first total radiated power (TRP) generated by a first transmitter at a first frequency; identifying a second antenna efficiency rating of a second antenna (40B) at the first transmit frequency that yields a respective second TRP; identifying a second antenna isolation level of the second antennas transmitting at the second transmit frequency (column 6, line 47 — column 8, line 36). However, Mujtaba et al. fail to disclose the method above further comprising identifying a second antenna efficiency rating of each of at least two second antennas at the first transmit frequency that yields a respective second TRP; identifying a respective second antenna isolation level of each of the at least two second antennas transmitting at the second transmit frequency, while the first antenna is transmitting at the first frequency; identifying, based in part on transmit power limits associated with intermodulation distortion (IMD) for the first antenna and the respective second antenna isolation level for each of the at least two second antennas, an available TRP respectively for each of the at least two second antennas; and configuring an antenna switch to connect a second transmitter to one of the at least two second antennas having a highest available TRP.
Regarding independent claim 15, Mujtaba et al. (figure 3) disclose a non-transitory computer program product comprising: a computer readable storage device; and program code on the computer readable storage device that when executed by a processor associated with a communication device (10), the program code enables the communication device to provide the functionality of transmitting, via a first antenna (40A) of a communication device, a first transmit signal at a first total radiated power 
Claims 2-7, 9-14 and 15-20 are allowed for being dependent on claims 1, 8 and 15, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 01/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,972,145 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645